Citation Nr: 0327251	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-04 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from October 1988 
to April 1991.  Her appeal comes before the Board of 
Veterans' Appeals (Board) from a February 2002 rating 
decision by the Department of Veterans Affairs (VA) 
Cleveland, Ohio, Regional Office (RO).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, the Board finds that, because of the changes in 
the law pursuant to the VCAA, a remand in this case is 
required for compliance with the new notice and duty to 
assist requirements.  In addition, as further discussed 
below, the Board finds that the RO has failed to fully 
developed the claim on appeal, and that appellate 
adjudication at this time would be potentially prejudicial to 
the appellant.  As such, a remand of the appellant's case is 
in order.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Accordingly, the Board finds that 
VA has not satisfied its duty under the VCAA to notify and 
assist the appellant with regards to her claim for service 
connection for PTSD.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (Fed. 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Fed. Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The appellant contends that she was sexually assaulted in 
service, and that, as a result, she currently suffers from 
PTSD.  The medical evidence of record shows that she is 
currently diagnosed with PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).  

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3) (2003).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to the following: a request for 
a transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of VA Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996), par. 5.14c; see also YR v. West, 11 Vet. 
App. 393, 399 (1998).  

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  In this case, however, 
the RO has failed to comply with the above described 
notification requirements in section 3.304(f)(3), and thus, 
the case must be remanded to the RO for such development.  

In her various statements and testimony, the appellant has 
referenced treatment at a military hospital following the 
alleged assault and a subsequent Criminal Investigation 
Division (CID) investigation, treatment for her PTSD at the 
Brecksville, Ohio, VA Medical Center, and a worker's 
compensation claim filed in 1999.  However, these records 
have not been obtained.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions. However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Therefore, in order to accord the appellant every 
consideration with respect to the present appeal, and to 
ensure that the appellant is provided with due process of the 
law, the case is remanded to the RO for the following 
development:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. Particularly, 
the RO must notify the appellant of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support her claim, what evidence VA will 
develop, and what evidence the appellant 
must furnish.  

2.  The RO should request the official 
service records pertaining to the CID 
investigation of the appellant's sexual 
assault on or about May 1989.  The request 
should be made as to both the appellant's 
current surname and her maiden name.  All 
records obtained should be associated with 
the claims file.  

3.  The RO should contact the medical 
facility at Ft. Lewis, Washington, and 
request copies of all records pertaining 
to treatment for the appellant's alleged 
sexual assault in 1989.  The request 
should be made as to both the appellant's 
current surname and her maiden name.  All 
records obtained should be associated with 
the claims file.  

4.  The RO should contact the department 
that handles worker's compensation claims 
for the State of Ohio and request all 
records pertaining to the appellant's 1999 
claim.  All records obtained should be 
associated with the claims file.  

5.  The RO should obtain the appellant's 
medical records from the Brecksville, 
Ohio, VA Medical Center.  All records 
received should be associate with the 
claims file.  

6.  The RO should send the appellant an 
appropriate stressor development letter.  
The appellant should be notified that in-
service personal assault may be 
corroborated by evidence from sources 
other than the service records, as defined 
in 38 C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the appellant.  An appropriate period of 
time should be allowed for the appellant 
to respond and/or submit additional 
evidence.  

7. Upon receipt of the appellant's 
response to the above requested 
development, the RO should undertake any 
and all further development action 
indicated by the evidence of record 
concerning the appellant's claim for 
service connection for PTSD due to sexual 
assault.  The RO should then make a 
determination as to whether there is any 
credible supporting evidence that the 
appellant was sexually assaulted during 
active service.  A statement of the RO's 
determination should be placed into the 
claims file.  

8.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
All indicated tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  The 
examiner must assign a Global Assessment 
of Functioning Score (GAF) consistent with 
the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed., 1994), and explain what 
the assigned score represents.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether it is at 
least as likely as not that there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record and found sufficient to produce 
PTSD by the examiner.  In addition, the 
examiner must comment on the approximate 
date of onset and etiology of any 
diagnosed psychiatric disorder as shown by 
the evidence of record.  Further, in line 
with the M21-1 provisions, the examiner is 
requested to provide detailed medical 
analysis and interpretation of the 
diagnoses found present on examination in 
light of all the evidence of record for 
the purpose of addressing whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.  The examiner should 
make a finding as to the extent of social 
and industrial impairment currently 
attributable to the appellant's overall 
psychiatric disability.  The examiner 
should be requested to present all 
opinions and findings, and the reasons and 
bases therefore, in a clear, 
comprehensive, and legible manner on the 
examination report, while reconciling any 
contradictory evidence regarding the 
etiology of the veteran's psychiatric 
disorder.  

After completion of the above, the RO should readjudicate the 
issue of service connection for PTSD with consideration given 
to all of the evidence of record, including any additional 
medical evidence obtained by the RO pursuant to this remand.  
The readjudication of this claim must be in accord with the 
revised version of 38 C.F.R. § 3.304(f), as amended in June 
1999, Manual M21-1, Part III, 5.14(c); and Patton v. West, 12 
Vet. App 272 (1999).  If the benefit sought on appeal remains 
denied, the RO should provide the appellant and her 
representative a supplemental statement of the case, which 
must contain notice of all relevant actions taken on her 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  The RO should then allow the 
appellant and her representative an appropriate period of 
time to respond.  

The appellant need take no action until notified, and she has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

